DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: An anode made of cobalt-copper-tin oxide, as discussed in paragraphs [0004], [0041]-[0046].
Species II: An anode made of silicon-tin-iron oxide, as discussed in paragraphs [0006], [0047]-[0052].
Species III: An anode made of copper-manganese-silicon oxide, as discussed in paragraphs [0008], [0053]-[0058].
Species IV: An anode material of tin-manganese-nickel oxide, as discussed in paragraphs [0010], [0059]-[0064].
Species V: An anode material of manganese-copper-nickel oxide, as discussed in paragraphs [0012], [0065]-[0069].
Species VI: An anode material of nickel-copper-tin oxide, as discussed in paragraphs [0014], [0070]-[0077].
Species VII: An anode of an oxide mixture of cobalt, copper and tin as described in paragraphs [0005], [0081]-[0084]
Species VIII: An anode of an oxide mixture of silicon, tin and copper as described in paragraphs [0007], [0085]-[0088].
Species IX: An anode of an oxide mixture of copper, manganese and silicon as described in paragraphs [0009], [0089]-[0092].
Species X: An anode of an oxide mixture of tin, manganese and nickel as described in paragraph [0011], [0093]-[0096].
Species XI: An anode of an oxide mixture of manganese, copper and nickel as described in paragraph [0013], [0097]-[00100].
Species XII: An anode of an oxide mixture of nickel, copper and tin as described in paragraph [0015], [00101]-[00104].
The species are independent or distinct because they comprise separate embodiments, separate compounds with separate benefits and uses the device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species groups provide a search and examination burden to the examiner as the species require different classifications, divergent subject matter which requires divergent search and the search required for one group is not required for another group, as detailed to be appropriate reasons for insisting on restriction in MPEP section 819 (D).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        05/10/2022